Citation Nr: 1019709	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to an initial compensable evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to May 2002.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for a low back 
disorder.  Service connection was granted for migraine 
headaches, and a noncompensable evaluation was awarded 
effective from May 15, 2002.  The Veteran appealed that 
determination for a higher rating.  

In May 2007, the Board denied the Veteran's claim for service 
connection for a low back disorder and remanded the issue 
regarding a higher rating for migraine headaches to the RO 
for additional development.  The Veteran appealed the denial 
of service connection for a low back disorder to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, dated in August 2008, the Court granted a Joint Motion 
to Remand of the parties, the VA Secretary and the Veteran, 
and remanded the case to the Board for readjudication 
consistent with the Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for a low back disorder.  
His service separation examination report reflects a notation 
of low back pain.  The record reflects that in September 2002 
the Veteran was examined by VA and that he reported that 
while he was working as an aircraft mechanic in service he 
was required to engage in activities that included crouching, 
bending, kneeling, pushing and carrying heavy equipment, he 
gradually developed pain in his back and had to consult a 
doctor for treatment. The Veteran related that back pain 
persisted thereafter.  X-rays of the lumbosacral spine 
revealed essentially normal alignment and architecture. It 
was reported that there appeared to be spina bifida occulta 
at the L6 level and a transitional vertebra in the 
lumbosacral region.  Following examination, a diagnosis of 
history of gradual onset of lower back pain was given.  The 
examiner commented that there was no evidence of traumatic 
pathology.  It was found that the appellant had a 
transitional lumbar vertebra with spina bifida occulta.  The 
examiner added that this was a developmental and 
nonsymptomatic condition.  

The Veteran's representative has argued that the diagnoses 
appear to represent a diagnosis and a notation of current 
symptomatology without a clear diagnosis or indication as to 
the source of the symptoms.  It was stated that it does not 
appear to represent an opinion that the Veteran's 
developmental conditions are the cause of his low back pain.  
The Board finds that the examination report is unclear as to 
the diagnoses offered and that another examination is 
necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the migraine headaches issue, while the case was in 
remand status, the Veteran was apparently scheduled for a VA 
examination and the RO indicated that he failed to report.  
The Veteran's representative has stated that the Veteran 
never received the notice of the examination.  Documentation 
in the claims file shows that this examination was canceled 
by VA.   There is no indication that the examination was 
cancelled by the Veteran.  More importantly, there is no 
indication that the Veteran was informed of the date and time 
to report for the examination.  A review of the record 
reveals that there is no notification letter in the file.  
Further the record shows that the Veteran had a change of 
address and that the VA examination inquiry document listed 
his old address on the form.  The Veteran should again be 
scheduled for a VA examination to obtain information as to 
the severity of his service-connected migraine headaches.  
The notice of the examination date and time should be sent to 
his most recent address in the file.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
neurological examination to determine the 
degree and extent of all symptoms 
associated with service-connected 
migraine headaches.  All indicated tests 
and studies should be performed and 
clinical manifestations should be 
reported in detail.  The examiner should 
elicit the Veteran's history regarding 
the severity and frequency of his 
headaches and specifically comment as to 
whether the Veteran's headaches are very 
frequent, prolonged, or completely 
prostrating, or are productive of severe 
economic inadaptability.  The claims 
folder and a copy of the remand must be 
made available to the physician 
designated to examine the Veteran.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of any back 
disorders found.  The claims file and a 
copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished. The 
source of any symptoms found should be 
documented.  The reviewer should offer an 
opinion as to whether the appellant's 
current back c pathology is attributable 
to any disease or incident suffered 
during his active service.  The reviewer 
should identify all back conditions that 
have been present and distinguish 
conditions that are acquired from 
conditions that are of developmental or 
congenital origin.  If there have been 
multiple disorders present, the examiner 
should express an opinion as to whether 
they are proximately due to service.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not that any back 
disorder(s) found were incurred in or 
aggravated by the Veteran's service.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


